             Case 1:19-cv-04957-SDG Document 27 Filed 08/13/20 Page 1 of 2




                     IN UNITED STATES DISTRICT COURT
 1
                  FOR THE NORTHERN DISTRICT OF GEORGIA
 2                           ATLANTA DIVISION
 3                                           )
     KIMBERLY COOPER,
                                             )
 4                                           )
                  Plaintiff,                 )
 5                                           ) Case No.: 1:19-cv-04957-SDG
                   v.                        )
 6                                           )
                                             )
 7   KOHLS DEPARTMENT STORES,                )
     INC.,                                   )
 8                                           )
                 Defendant.                  )
 9

10
                               NOTICE OF SETTLEMENT
11

12         TO THE CLERK:

13   NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have
14
     reached settlement. The parties anticipate filing a stipulation of dismissal of this
15
     action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.
16

17

18    Dated: August 13, 2020                By: /s/ Dennis R. Kurz
19                                          Dennis R. Kurz, Esq.
                                            Georgia Bar No.: 430489
20                                          Kurz Law Group, LLC
                                            1640 Power Fry Road, Bldg. 17, Ste. 200
21
                                            Marietta, GA 30067
22                                          Phone: (678) 264-8003
                                            dennis@kurzlawgroup.com
23
                                            Attorney for Plaintiff
24

25



                                             -1-
            Case 1:19-cv-04957-SDG Document 27 Filed 08/13/20 Page 2 of 2




 1
                              CERTIFICATE OF SERVICE
 2

 3
           I hereby certify that a true and correct copy of Plaintiff’s Notice of
 4   Settlement was served upon Defendant’s Counsel, by ECF, on August 13, 2020.
 5
     Kevin R. Stone, Esquire
 6   Burr & Forman, LLP
     171 17th Street NW, Ste 1100
 7   Atlanta, GA 30363
 8   DEFENDANT
 9

10   Dated: August 13, 2020             By: /s/ Dennis R. Kurz
                                        Dennis R. Kurz, Esq.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                         -2-
